EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In claim 1, the following indents, shown as underlined spaces “-_”, have been added in order to comply with 37 CFR 1.75(i). No amendments to limitations set forth in the claim have been made.
1. (Currently Amended) A device for compensating for tolerances between two components to be connected by means of a connecting screw, the device comprising:_
a base element,-_
a compensating element which can be moved out of the base element, the base element and the compensating element forming a passage for the connecting screw, which passage defines an axial direction, and_
a retaining element for retaining the base element, with the retaining element forming a latching portion for latching to a nut element provided for the connecting screw,_
wherein the latching portion is C-shaped and comprises two latching arms which are spaced apart from one another and define a receiving portion for the nut element therebetween, and_
wherein the latching arms are resiliently formed or supported and are configured to spread apart against a restoring force upon radially sliding the latching portion onto the nut element in order to receive the nut element.
In the Abstract filed November 1, 2021, the following amendment is made to remove an implied phrase in order to comply with MPEP 608.01(b).
A device for compensating for tolerances between two components to be connected by means of a connecting screw, comprising a base element, a compensating element which can be moved out of the base element, the base element and the compensating element forming a passage for the connecting screw, which passage defines an axial direction, and a retaining element for retaining the base element.

EXAMINER’S COMMENT
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-3 and 5-20 are allowed. The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments filed November 1, 2021, see pages 8-10, are persuasive. The prior art fails to fairly show or suggest, alone or in combination, a device comprising all the limitations of independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        May 19, 2022